Citation Nr: 1409633	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-46 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected degenerative cervical spine disease with intervertebral disc syndrome involving the left ulnar nerve (hereinafter, cervical spine disability).


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
In January 2013, the Board remanded the claim to obtain possibly outstanding clinical records from the U.S. Naval Hospital in Camp Pendleton and to obtain an addendum medical opinion.  The RO attempted to locate the hospital records which were found to be unavailable.  The Veteran underwent a VA examination in April 2013.

In November 2013, the Veteran found the April 2013 examination to be inadequate and again remanded the claim for another examination and addendum medical opinion.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was involved in a motor vehicle accident in May 1976 prior to separation from service and suffered injuries.

3.  The evidence reflects that the Veteran has a current diagnosis of degenerative joint disease (DJD) of the left shoulder and that it is at least as likely as not that his current disability was incurred in service or, in the alternative, that it is etiologically related to and/or aggravated by his service-connected cervical spine disability.





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, service connection for a left shoulder disability is warranted.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

The Veteran contends he injured his left shoulder in 1976 when he was rear-ended in a motor vehicle accident while stationed at Camp Pendleton and that he has had continuing pain and decreased range of motion in his left shoulder since that time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including degenerative joint disease (a.k.a. arthritis), may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   
Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 7 1 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  

Here, the Veteran's service treatment records (STRs) do not include any complaints of or treatment for a left shoulder condition or injury and there is no evidence of such within one year of separation from service.  Therefore, service connection for a left shoulder disability cannot be presumed as evidence of a chronic disease was not demonstrated during service or within a year afterward.  Consideration will therefore center on the theories of direct and secondary service connection.

In January 1991, the Veteran filed a claim for service connection for a neck injury that he claimed stemmed from a motor vehicle accident that happened prior to separation from service in 1976 but after the administration of his separation examination.    

At a VA examination in March 1991, the Veteran complained of neck pain and headaches that had persisted since the time of the accident.  He related occasional neck pain in the left paravertebral and left trapezius muscle areas and claimed that the pain occasionally radiated down the left arm.  The examiner noted that the "left upper extremity is diffusely weaker than the right upper extremity although this may be due to [the Veteran's] righthandedness only."  The examiner rendered a diagnosis of cervical strain with possible intermittent radicular symptoms on the left.

In a July 1992 statement in support of claim, the Veteran indicated that after the accident, he was encouraged to separate from the service and allow his insurance company to deal with his claims regarding the accident.  He stated he "continued to have neck and shoulder problems, as well as migraines . . ." He also explained: "I cannot give a continuous account of every migraine headache, neck and shoulder pain because I couldn't afford to go to the doctor every time it happened."  He claimed this was an "ongoing problem from the time of the auto accident . . ."

In December 1992, the RO granted service connection for chronic cervical strain finding the evidence demonstrated a nexus between the in-service motor vehicle accident and the Veteran's current cervical spine disability.

At a VA examination in November 1994, the Veteran indicated that after the accident he had to wear a soft cervical collar for several months and about one month after the injury "developed some severe neck pain which developed into a headache radiating into his left retro-orbital region."  The examiner noted that usually, prior to the onset of a headache, he developed left neck pain which "is a pinpoint, hot-like sensation right around the C7-T1 intervertebral space.  This shoots into his shoulder and up into his neck . . ." The examiner noted that motor power, bulk and tone in the upper extremities was intact with the "exclusion of some interossei weakness on the left."  Examination of the cervical spine revealed "tenderness to palpation of the paraspinous musculature on the left." The Veteran noted to the examiner that he had experienced diminished range of motion in his left shoulder since the time of the accident, although no examination of the shoulders was performed.

A neurology outpatient note dated in November 1997 showed the Veteran developed posttraumatic left ulnar neuropathy with neurological findings in the distal left upper arm.  These findings were also indicated on a November 2010 examination report.

At a VA examination in March 2012, a VA examiner diagnosed the Veteran with posttraumatic arthritis acromioclavicular joint of the left shoulder.  No decrease in range of motion was demonstrated in the right shoulder.  In contrast, left shoulder flexion was limited to 105 degrees with objective pain on motion at 90 degrees and abduction limited to 165 degrees with objective pain on motion at 150 degrees. No functional loss was shown in the right shoulder.  Less movement than normal and pain on movement were noted in the left shoulder. Tenderness on palpitation was noted in the left shoulder, although guarding was denied.  Muscle strength in the left shoulder was noted to be slightly less than that in the right shoulder.

In September 2012, the Veteran underwent another examination.  Rotator cuff tendonitis in the left shoulder and degenerative joint disease (DJD) of the left shoulder were diagnosed.  The examiner noted the Veteran's contention that the onset of his symptoms was the May 1976 motor vehicle accident.  Right shoulder range of motion was noted to be normal and left shoulder range of motion was significantly decreased.

In January 2013, the Board remanded the Veteran's claim to request clinical records from the Naval Hospital in Camp Pendleton where the Veteran alleged he was treated after the May 1976 motor vehicle accident.  The Board also found the March 2012 VA medical opinion to be inadequate since it relied on the lack of medical documentation of treatment for a left shoulder disability during and since service.  The examiner ignored the competent statements offered by the Veteran and members of his family regarding how he injured his shoulder and a history of continuing left shoulder pain and decreased motion that followed the injury.  The Board remanded the claim for an addendum medical opinion "on the possibility of both direct and secondary service connection, with consideration of the Veteran's competent lay statements of a continuity of left shoulder symptoms since his claimed in-service left shoulder injury."  See January 2013 Board Remand.

In April 2013, the Veteran underwent another VA examination.  The VA examiner diagnosed degenerative joint disease (DJD) of the acromioclavicular joint of the left shoulder.  The Veteran reported that after being rear-ended in May 1976 he was sent to a hospital and diagnosed with a cervical whiplash injury and "moderately - severe traumatic extension injury to the tendons and ligaments of his rotator cuff."  Notably, the RO did try to obtain these records to no avail.  At the examination, the Veteran stated his shoulder improved somewhat after the accident; however, about 1.5 to 2 years thereafter, it began to "increasingly bother him."  He stated that in the early 1980s he received a steroid injection which improved his symptoms, but currently he was experiencing decreased range of motion, pain, popping, crunching, catching and stiffness, especially in the morning.   

Upon examination, range of motion was noted to be normal in the right shoulder and slightly decreased in the left shoulder.  Functional loss was demonstrated in the left shoulder and not the right.  A history of mechanical symptoms (clicking and catching) was noted in the left shoulder.  Such history was not noted in the right shoulder.  The examiner opined that the disability was less likely than not caused by the claimed in-service motor vehicle accident or related to the Veteran's service-connected cervical spine disability.   The examiner agreed with the March 2012 examiner that the absence of left shoulder complaints in the STRs and for many years after service weighed against the claim.  

In November 2013, the Board again remanded the claim for an additional VA examination with a different examiner so as to obtain a medical opinion that included consideration of the Veteran's competent assertions of an in-service injury to the left shoulder and his claim of continuing symptoms since that time.  

In December 2013, the Veteran underwent another in-person VA examination.  The examiner reviewed the claims file.  DJD of the acromioclavicular shoulder joint was diagnosed in both shoulders upon x-ray review.  Most of the history related was the same as that recited in the April 2013 report.  The Veteran additionally stated that his shoulder bothers him all the time, but he "tends to ignore it."

Upon examination, left shoulder flexion was limited to 150 degrees and abduction was limited to 125 degrees when objective pain began.  Flexion was further limited upon repetitive testing.  Functional loss was noted including less movement than normal, weakened movement, excess fatigability and pain on movement.  Right shoulder range of motion was noted to be normal with no evidence of pain or functional loss.  After interview of the Veteran and review of the medical evidence of record, the examiner determined it was less likely than not that his DJD was incurred in or caused by the in-service motor vehicle accident and less likely than not caused by or aggravated by his service-connected cervical spine disability.  The examiner provided the following rationale:

[T]here is no objective evidence that suggest any injury or condition of the shoulder existed prior to 1991, the veteran had multiple VA C & P exams in which his neck, headaches and nerve condition of his left elbow and hand were evaluated, there was no mention of any left shoulder problems at any of those exams, no complaints of shoulder problems are noted until 1991, the veteran's current DJD of the AC joint is symmetrical in both arms, making post traumatic DJD unlikely.  The veteran states he has complaint about his left shoulder pain, "but nobody writes it down".  This simply is not enough evidence to relate his current shoulder pain to any in service injury.  If he had injured the left shoulder in service, the diagnosis would have been included; the ER notes do not even show complaint of left shoulder pain.  There is simply not enough evidence to suggest that his current left shoulder condition is in any way related to the accident in 1976.  I do not feel that there is any way to assess aggravation of his shoulder condition due to his neck condition, the two conditions are unrelated.  The veteran has arthritis in his shoulder; the arthritis is mild and does not change when his neck pain flares up.

Arguably, the Board could find that this opinion is inadequate because the examiner relied on the lack of objective evidence and dismissed consideration of the Veteran's statements regarding continuing symptoms in his left shoulder.  However, the Board finds that the evidence that is of record is sufficient to decide the claim and that obtaining yet another medical opinion would cause further unnecessary delay.

The Board acknowledges that all the medical opinions of record are against the Veteran's claim.  However, the Board finds that none of the opinions are sufficiently probative to deny the claim.  The treatment records and examination reports reflect symptoms stemming from the in-service accident primarily on the left side from the Veteran's neck to his hands over the course of years.  The evidence also indicates symptoms of disability in the left shoulder that are far worse than those in the right.  None of the medical opinions of record explain what other cause or factor other than the motor vehicle accident which was found to have had an effect on the left side of the Veteran's body might have caused his current left shoulder disability.   In addition, the Veteran is competent as a layperson to offer his account of how he injured his left shoulder and a history of left shoulder pain and decreased motion following the in-service accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

As stated, the Board could remand to seek another medical opinion.  However, in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's left shoulder disability is related to the motor vehicle accident in service or to his service-connected cervical spine disability that greatly affects his left side to a greater extent than his right.  
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left shoulder disability have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER


Service connection for a left shoulder disability is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


